Burr, J. (dissenting):
I dissent. The primary cause of plaintiff’s injury was not in any way traceable to defendant’s negligence. He stepped upon a bottle which some one had left upon the floor, slipped, and, in f alling, thrust out his hand and it came in contact with certain cogs upon the machine which he was operating. If it appeared that this bottle had been negligently left upon the floor near the machine by the defendant, or by any one for whose acts it was responsible, then a different question would have been presented. This primary act of negligence, in connection with the position of the cogs, would have presented a sequence of events, for the results of which defendant might be liable. But there is no such evidence. Much confusion seems to have arisen by the use of the words “ proximate cause ” in connection with acts or omissions resulting in injury. When successive causes operate to produce a result, there can be, strictly speaking, but one of these causes which is “ proximate; ” that is the one nearest in the chain of circumstances to the final event. If instead of using the words “proximate cause” we employ the terms “primary cause” and “secondary cause” as related to that which eventually happened, and the words “responsible cause,” referring to liability therefor, perhaps we may be able to reason more clearly to an accurate conclusion. If the consequences which may directly and naturally result from his conduct are likely to prove injurious to others, a person who does a negligent, illegal or injurious act, or who is guilty of a negligent omission of duty, may be held answerable for such consequences, *189although he did not intend the particular injury which followed. (Vandenburgh v. Truax, 4 Den. 464; Scott v. Shepherd, 2 W. Black. 892.) But before such act or omission can be deemed a “responsible cause,” whether it be “primary” or “secondary” in the sequence of events, the consequences must directly and naturally result therefrom. (Vandenburgh v. Truax, supra; Buckley v. Gutta Percha & Rubber Mfg. Co., 113 N. Y. 540; Dillon v. National Coal Tar Co., 181 id. 215; Wynkoop v. Ludlow Valve Mfg. Co., 196 id. 324; Valentino v. Garvin Machine Co., 139 App. Div. 139; Kimmerle v. Carey Printing Co., 144 id. 714.)
In the case at bar the evidence shows that the cogs were guarded wherever they could be deemed exposed in connection with the ordinary performance of the work, and the testimony not only fails to establish that in the ordinary use of the machine any one could have had his hand caught in the cogs, protected to the extent that they were, but the contrary affirmatively appears. Even though the burden of proof is upon defendant to show that danger should not be reasonably anticipated from an unguarded cog (Scott v. International Paper Co., 204 N. Y. 49), if this proof is found in plaintiff’s case it is as efficient as though introduced as part of defendant’s evidence. Such is the case here. If someone had struck the plaintiff a violent blow, and in falling he had thrust his hand into the machinery, sustaining. injuries, I think that defendant would not have been hable. Can it make any difference if the primary cause was the unforeseen and not to be reasonably anticipated negligence of a third person in leaving the bottle on the floor ? I think that the negligence of such person was “ an unusual occurrence and not such as should have been foreseen by the defendant.” (Leeds v. New York Telephone Co., 178 N. Y. 118; Wynkoop v. Ludlow Valve Mfg. Co., supra; Kimmerle v. Carey Printing Co., supra.) If that is so, the court was justified in holding as matter of law that defendant may not be charged with negligence in failing to put additional guards about the cogs to avert the consequences of such occurrence.
The cases principally relied upon by the plaintiff are, it seems to me, clearly distinguishable. In Finkle v. Bolton Landing *190Lumber Co, (148 App. Div. 500) the primary cause of the injury was the negligent act of the defendant in leaving the floor in a defective condition by reason of projecting nails, over which plaintiff tripped. In Martin v. Walker & Williams Mfg. Co. (198 N. Y. 324) the primary cause was defendant’s negligence in directing plaintiff to work about moving machinery when the adjacent floor was slippery from oil, instead of waiting, as was usually done, until the machinery had stopped and the oily, slippery substance had been removed. In view of the close proximity of the defective floor to the unguarded machinery, a question of fact arose for the jury whether defendant should not reasonably have anticipated dangerous consequences following its act of negligence in permitting such floor to be in an unsafe and defective condition. In Hartman v. Berlin & Jones Envelope Co. (71 Misc. Rep. 30; affd., 146 App. Div. 926) the plaintiff slipped while lifting a barrel in the ordinary performance of his Work, apparently by reason of the necessary effort employed therein, and not from any extraneous cause. In the case at bar, plaintiff’s slipping was not in the course of the ordinary performance of his work and without an extraneous cause, but was the result wholly of the negligent act of some third person for which defendant was not responsible.
I think that plaintiff’s exceptions should be overruled and judgment in favor of the defendant should be entered upon the' nonsuit, with costs.
Plaintiff’s exceptions sustained and new trial granted, costs to abide the event.